Citation Nr: 1220836	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  12-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a status post repair left indirect inguinal hernia disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from January 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a compensable evaluation for the Veteran's service-connected status post repair left indirect inguinal hernia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Concerning the Veteran's claim of entitlement to a compensable rating for a status post repair left indirect inguinal hernia disability, the Veteran has indicated that his disability has worsened.  On his VA Form 9 substantive appeal, he stated that his "condition has gotten much worse throughout the years," that he had to take a job with reduced pay because of an inability to perform his job due to his hernia, and that he has been prescribed medication and a hernia truss to treat his hernia.  Similarly, on his June 2009 Notice of Disagreement, the Veteran stated that he was instructed by his doctor to wear a hernia support belt.  

Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that are "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1377 (a dislocated shoulder).  With regard to his hernia, the Veteran's statements are competent evidence to suggest that his disability has worsened.  


The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran has not been afforded a VA examination related to his hernia since June 2009; based on the Veteran's statement that his hernia has worsened, and his statements that he has been prescribed a hernia truss, the June 2009 examination is not sufficient to rate the Veteran's disability, and a new examination is necessary.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (determining that the Veteran is competent to provide an opinion that his disability has worsened).

Prior to providing the Veteran with an examination, the agency of original jurisdiction (AOJ) should ensure that all relevant treatment records have been obtained and associated with the Veteran's file.  A review of the Virtual VA system, in conjunction with the Veteran's claims file, shows that only a single treatment record since July 2009 is associated with the Veteran's records.  There is no record of a prescription for hernia-related medication or a hernia truss.  At this time, it is unclear if the Veteran has sought non-VA treatment for his disability.  As this claim is being remanded, all obtainable records related to the Veteran's hernia disability should be associated with the Veteran's claims file, including any ongoing VA medical treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the name and location of any medical provider other than VA which has treated him for his hernia disability.  If the Veteran is able to provide the relevant information, the AOJ should attempt to obtain all relevant records from the provider identified.

Regardless of whether the Veteran responds to the request, the AOJ should associate with the file all current VA treatment records relevant to the Veteran's hernia disability.  

2.  The Veteran should be afforded a VA examination to determine the current degree of severity of his hernia disability. The claims folder must be made available to and reviewed by the examiner.  

The Veteran has indicated that he has been prescribed medication to alleviate his hernia symptoms and a truss to support his hernia.  The examiner should address these contentions in the examination report, and should, if possible, obtain the date that the Veteran was prescribed a hernia truss.

The examiner should also provide an opinion concerning the impact of the Veteran's hernia disability on his employment.  

The rationale for all opinions expressed should also be provided.

3.  If any claim on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


